DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, 5,6-dihydroxyindole and polyvinyl alcohol in the reply filed on January 11 2022 is acknowledged.  The traversal is on the ground(s) that the burden is on the Office to provide reasons and/or examples to support any conclusion in regard to patentable distinction.  The Office has not provided any reasons or examples except to state the species lack unity of invention.  It is argued that the prior art does not disclose the average degree of polymerization.  Thus, the present invention has a common inventive concept over the prior art.  It is argued that there is a technical relationship which defines the contribution over the prior art.  It is argued that a search of all the claims would not impose a serious burden.  This is not found persuasive because firstly all references to MPEP 800 are not applicable.  As stated in MPEP 801, this chapter is limited to a discussion of subjects of restriction and double patenting as it relates to national applications filed under 35 USC 111(a).  The discussion of unity of invention under PCT Articles and results and in applications entering the national stage under 35 USC 371 is covered in MPEP 1800.  As applicants noted on page 3 of the response, this is a national stage entry application under 371 and thus search burden and the sections referred to in MPEP 800 are not applicable.  With regards to unity of invention, as indicated in the previous Office action, both groups require the technical feature of the combination of compound of formula 1 and polymer.  Koike et al. teaches a compound represented by formula 1 which is the same as instantly claimed and a thickening polymer.  Thickening polymers include both polyvinylpyrrolidones and polyvinyl alcohol.  The polyvinyl alcohol specifically taught is .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 8-19 are pending in the application.  Based on the search, the species of component A has been expanded to include 5,6-dihydroxyindole-2-carboxylic acid. Claims 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11 2022. Accordingly, claims 1-6 and 8-17 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d) as required by 35 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed May 18 2020, specifically AP and AQ, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on August 26 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Patent No. 7862625) as evidenced by Morioka et al. (USPGPUB No. 20160120768).
.
Applicant Claims
	The instant application claims a method for dyeing hair, comprising: applying a hair cosmetic comprising components (A) and (B) to the hair: (A) a compound represented by formula 1 or a salt thereof (5,6-dihydroxyindole as elected) and (B) at least one polymer selected from the group consisting of polyvinyl alcohol and polyvinylpyrrolidone each having an average degree of polymerization of 700 or more and 10,000 or less.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Koike et al. suggests polyvinyl alcohol with a commercial source of Gohsenol EG-40, Koike et al. is silent ot the degree of polymerization of this polyvinyl alcohol.  As evidenced by Morioka et al., Gohsenol EG-40 has a molecular weight of about 120,000 (paragraph 0103).  This equates to a degree of polymerization of about 2700 as calculated by the examiner (wherein degree of polymerization equals the molecular weight of the polymer divided by the molecular weight of the monomer).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyvinyl alcohol, specifically Gohsenol EG-40, as the thickening polymer in Koike et al.  One skilled in the art would have been motivated to utilize this thickening polymer as it is a specific thickening polymer taught by Koike et al.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an anionic surfactant.  One skilled in the art would have been motivated to utilize an anionic surfactant as Koike et al. teaches that such surfactant can be included.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize apply the composition suggested by Koike et al. to the hair.  One skilled in the art would have been motivated to apply the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed degree of polymerization, Gohsenol EG-40 has a degree of polymerization reading on claims 1, 2 and 11.
Regarding the amount of component A in claims 3 and 12, Koike et al. teaches an amount either reading on or overlapping the instant claims.  Regarding the compound of component B in claims 4 and 13, Koike et al. teaches an amount either reading on or overlapping the instant claims.  In the case where the claimed ranges prima facie case of obviousness exists. See MPEP 2144.05.  Regarding claim 14,  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding claims 8-10, Koike et al. expressly teaches the combination of 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid.  Koike et al. teaches ratios of these two indoles in an amount reading on or overlapping these claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8 and 11 of U.S. Patent No. 7857863 in view of Koike et al. (US Patent No. 7862625) as evidenced by Morioka et al. (USPGPUB No. 20160120768).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for dyeing hair, comprising: applying a hair cosmetic comprising components (A) and (B) to the hair: (A) a compound represented by formula 1 or a salt thereof (5,6-dihydroxyindole as elected) and (B) at least one polymer selected from the group consisting of polyvinyl alcohol and polyvinylpyrrolidone each having an average degree of polymerization of 700 or more and 10,000 or less.
	Patent ‘863 claims a method of controlling hair color comprising dyeing the hair with the one-part hair dye composition.  The composition comprises 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid.  The ratio of the 5,6-dihydroxyindole to 5,6-dihydroxyindole-2-carboxylic acid is from 50:50 to 999:1.  A nonionic surfactant is claimed.  A thickening polymer is claimed.  A sulfate surfactant is claimed (anionic surfactant) is claimed.  
	While Patent ‘863 claims a thickening polymer.  Patent ‘863 does not claim a specific thickening polymer.  However, this deficiency is cured by Koike et al. as evidenced by Morioka et al.
	The teachings of Koike et al. and Morioka et al. are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘863 and Koike et al. and utilize polyvinyl alcohol, specifically Gohsenol EG-40, as the thickening polymer. One skilled in the art would have been motivated to utilize this thickening polymer as it Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Patent ‘863 utilizes the same indoles there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘863 and Koike et al. and utilize an anionic surfactant.  One skilled in the art would have been motivated to utilize an anionic surfactant as Patent ‘863 teaches that such surfactant can be included.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘863 and Koike et al. and apply the composition to the hair.  One skilled in the art would have been motivated to apply the composition to hair as patent ‘863 teaches dyeing the hair which is one type of application.  Regarding claim 17, Koike et al. teaches application to hair in an amount instantly claimed.  Furthermore, one skilled in the art would manipulate the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed degree of polymerization, Gohsenol EG-40 has a degree of polymerization reading on claims 1, 2 and 11.
Regarding the amount of component A in claims 3 and 12, Koike et al. teaches an amount either reading on or overlapping the instant claims.  Regarding the compound of component B in claims 4 and 13, Koike et al. teaches an amount either reading on or overlapping the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding claim 14,  “The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding claims 8-10, Patent ‘863 expressly claims the combination of 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid and claims ratios of these two indoles in an amount reading on or overlapping these claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  

Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 7862625 in view of Koike et al. as evidenced by Morioka et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Patent ‘625 claims a method of controlling hair color comprising dyeing hair with a one part composition. The composition as claimed comprises two or more compound represented by formula 1 (the same as instantly claimed) and a thickening polymer.  A combination of 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid is claimed in a ratio of 50:50 to 999:1.  
While Patent ‘625 claims a thickening polymer.  Patent ‘625 does not claim a specific thickening polymer.  However, this deficiency is cured by Koike et al. as evidenced by Morioka et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘625 and Koike et al. and utilize polyvinyl alcohol, specifically Gohsenol EG-40, as the thickening polymer. One skilled in the art would have been motivated to utilize this thickening polymer as it is a specific thickening polymer taught by Koike et al. for use with indoles  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Patent ‘863 utilizes the same indoles there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘625 and Koike et al. and utilize an anionic surfactant.  One skilled in the art would have been motivated to utilize an anionic surfactant as Koike et al. teaches that such surfactant can be included in compositions with indoles.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed degree of polymerization, Gohsenol EG-40 has a degree of polymerization reading on claims 1, 2 and 11.
prima facie case of obviousness exists. See MPEP 2144.05.  Regarding claim 14,  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding claims 8-10, Patent ‘625 expressly claims the combination of 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid and claims ratios of these two indoles in an amount reading on or overlapping these claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  

Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 11229593 in view of Koike et al. as evidenced by Morioka et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.

While Patent ‘593 claims a polyvinyl alcohol, Patent ‘593 is silent to the degree of polymerization. However, this deficiency is cured by Koike et al. as evidenced by Morioka et al.
	The teachings of Koike et al. and Morioka et al. are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘593 and Koike et al. and utilize polyvinyl alcohol, specifically Gohsenol EG-40, as the polyvinyl alcohol in patent ‘593. One skilled in the art would have been motivated to utilize this polyvinyl alcohol as it is a specific polyvinyl alcohol taught by Koike et al. for use with indoles  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Patent ‘863 utilizes the same indoles there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘593 and Koike et al. and utilize an anionic surfactant.  One skilled in the art would have been motivated to utilize an anionic surfactant as patent ‘593 claims an anionic surfactant. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘593 and Koike et al. and apply the composition to the hair.  One skilled in the art would have been motivated to apply the composition to hair as patent ‘593 claims applying to the hair.  Regarding claim 17, Koike et al. teaches application to hair in an amount instantly claimed.  Furthermore, one skilled in the art would manipulate the concentration of the composition applied depending on the amount of hair coverage is required as well as the degree to which coverage is required.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Since coverage of grey hair is desired as taught by Koike et al., one skilled in the art would recognize that the amount of grey hair for each consumer is different and thus different coverage rates would be required.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed degree of polymerization, Gohsenol EG-40 has a degree of polymerization reading on claims 1, 2 and 11.
Regarding the amount of component A in claims 3 and 12, Koike et al. teaches an amount either reading on or overlapping the instant claims.  Regarding the compound of component B in claims 4 and 13, Koike et al. teaches an amount either reading on or overlapping the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding claim 14,  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding claims 8-10, Koike et al. expressly claims the combination of 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid and claims ratios of these two indoles in an amount reading on or overlapping these claims.  These compounds fall within the scope of formula 1 of patent ‘593.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616